            Case 5:19-cv-00588-OLG Document 21 Filed 09/15/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

DEUTSCHE BANK NATIONAL TRUST                     §
COMPANY, AS TRUSTEE FOR                          §
MORGAN STANLEY ABS CAPITAL I                     §
INC. TRUST 2003-HE2 MORTGAGE                     §
PASS-THROUGH CERTIFICATES,                       §
SERIES 2003-HE2,                                 §
                                                 §
                                                 §
        Plaintiff,                               §         Civil Action No. 5:19-cv-588
                                                 §
v.                                               §
                                                 §
GLENDA HINOJOSA AND ROY                          §
HINOJOSA,                                        §
                                                 §
        Defendants.                              §

                     PLAINTIFF’S MOTION FOR ATTORNEY’S FEES

       Plaintiff Deutsche Bank National Trust Company, as Trustee for Morgan Stanley ABS

Capital I Inc. Trust 2003-HE2 Mortgage Pass-Through Certificates, Series 2003-HE2

(“Plaintiff”) files this Motion for Attorney’s Fees (“Motion”), and respectfully shows the Court:

       1.       On May 31, 2019, Plaintiff filed its Original Complaint against Glenda Hinojosa

and Roy Hinojosa seeking an order allowing foreclosure against their interest in certain real

property. (ECF Doc. No. 1.)

       2.       On August 12, 2020, Plaintiff filed its Amended Motion for Default Judgment

against Defendants Glenda Hinojosa and Roy Hinojosa (ECF Doc. No. 19.) The Court granted

plaintiffs motion and entered default judgment against Defendants on September 11, 2020. (ECF

Doc. No. 20.) In its order the Court allowed Plaintiff to submit its request for attorney’s fees

pursuant to Federal Rule of Civil Procedure 54(d)(2)(B)(i). (Id.).




PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES – 18-001136-670                                 PAGE 1 OF 3
             Case 5:19-cv-00588-OLG Document 21 Filed 09/15/20 Page 2 of 3




        3.       Plaintiff incurred $9,784.50 in reasonable and necessary attorneys’ fees in filing

and prosecuting Plaintiff’s claims to enforce its interest in certain real property as a result of the

default under the loan agreement made subject to this suit. See Exhibit A, Declaration of Mark

D. Cronenwett. A true and correct copy of the detailed billing statements showing the attorneys’

fees by name, date, and amount is attached hereto as Exhibit A-2. Accordingly, in this Motion,

Plaintiff requests an award of attorneys’ fees in the amount of $9,784.50 that it has incurred in

this case.

        4.       Plaintiff is entitled to attorneys’ fees pursuant to Texas Civil Practice and

Remedies Code section 38.001 because this suit is to enforce a written contract through

foreclosure. See TEX. CIV. P. REM. CODE § 38.001(8). Furthermore, the loan contract provides for

recovery of reasonable attorneys’ fees incurred in pursuit of foreclosure. (See ECF Doc. No. 1-1

p. 14, ¶ 9; p.3 ¶2; p. 5, ¶7B). Plaintiff seeks attorney’s fees as an additional debt secured by the

subject Security Instrument and not as a personal judgment against the Defendants.

                                             PRAYER

        For these reasons, Plaintiff Deutsche Bank National Trust Company, as Trustee for

Morgan Stanley ABS Capital I Inc. Trust 2003-HE2 Mortgage Pass-Through Certificates, Series

2003-HE2 requests that the Court award it its attorneys’ fees in the total amount of $9,784.50, to

be recovered from as a further obligation owed by them under the Note and Security Instrument

made basis of this suit. Plaintiff also prays for all relief, whether at law or in equity, to which it

is justly entitled.




PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES – 18-001136-670                                    PAGE 2 OF 3
        Case 5:19-cv-00588-OLG Document 21 Filed 09/15/20 Page 3 of 3




                                              Respectfully submitted,

                                              By: /s/ Samin Hessami
                                                 MARK D. CRONENWETT
                                                 Texas Bar No. 00787303
                                                 mcronenwett@mwzmlaw.com

                                                  SAMIN HESSAMI
                                                  Texas Bar No. 24100109
                                                  shessami@mwzmlaw.com

                                              MACKIE WOLF ZIENTZ & MANN, P. C.
                                              14160 North Dallas Parkway, Suite 900
                                              Dallas, TX 75254
                                              Telephone: (214) 635-2650
                                              Facsimile: (214) 635-2686

                             CERTIFICATE OF SERVICE

       The undersigned certifies that on September 15, 2020 a true and correct copy of the
foregoing document was delivered to the following Defendants in the manner described below:

 Via U.S. Mail
 Glenda Hinojosa
 Roy Hinojosa
 7505 Leading Oaks Street
 Live Oaks, Texas 78233




                                                         /s/ Samin Hessami
                                                         SAMIN HESSAMI




PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES – 18-001136-670                          PAGE 3 OF 3
